DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-22 are pending.  Claims 1-8, 11-18 and 22 have been amended.  

Response to Arguments
Applicant’s arguments filed 1/22/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Huang US 2016/014472 ion view of Kim US 2012/0007547.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 17-19 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547.

Regarding claim 1 and 22, Huang teaches:
an inverter; (Fig 3 Inverter)
an electric motor; (Fig 3 Motor)
a battery; (Fig 3 High voltage battery)
a charging terminal, (terminal in charging socket. Fig 3 #Charging socket)
wherein the inverter has a first side and a second side and is configured to transmit power between these sides,  ( Fig 3 #Inverter; Par 0007 “an external three-phase alternating current is input into the inverter via three charging inductors and converted into the direct current by a reverse operation control of the inverter to charge the battery.”)
wherein two output terminals of the inverter are connected or connectable to the battery on the first side of the inverter, (Fig 3 Inverter connected to High voltage battery)
wherein at least two phase current terminals of the inverter are connected or connectable to the electric motor on the second side of the inverter, (inverter is connected to motor through phases. Fig 3 Inverter and Motor; Par 0007 “a three-phase alternating current by a forward operation control of the inverter, and the three-phase alternating current is output to the motor”)
wherein at least one of a plurality of charging inputs of the vehicle electrical system is connectable to a respective one of a plurality of motor phases of the electric motor (Fig 3 Input connector noted as charging inputs connectable to Motor phases of three phase motor) by a switching device (Fig 3 Three –phase switch control box) controlled by a controller (Fig 3 Manage control unit), 
Even though Huang teaches:
(Par 0056 “The external three-phase alternating current passes through the three-phase coil windings of the motor, which are utilized as charging inductors, then enters the inverter, and converted into the high voltage direct current to charge the high voltage battery by a reverse operation control of the inverter”). 
Huang does not explicitly teach:
wherein the vehicle electrical system is designed to initially charge the battery with a first voltage, and then when the battery is determined to be initially charged, charge the battery with a second voltage, 
where the second voltage is greater than the first voltage.
Kim teaches:
wherein the vehicle electrical system is designed to initially charge the battery with a first voltage (Fig 10 battery is charged initially in the pre-charge period with a charger voltage and Fig 9 S31-S38), and then when the battery is determined to be initially charged (Fig 10 when battery is charged with voltage from charger #190 creating a first voltage through Fig 1 #130 and Fig 5 #130), charge the battery with a second voltage (Fig 10 and Fig 1 from charger #190 through #140 and Fig 6 #140, Fig 9 S31-S36), 
where the second voltage is greater than the first voltage (the initial charge of the battery through the resistor will create a voltage drop making the voltage to charge the battery lesser than the second voltage. Fig 5 #130 and Fig 6 #140; Par 0036 “The pre-charge unit 130 is connected between the battery cell 110 and the charger 190 and decreases a voltage from the charger 190 to pre-charge the battery cell 110.” Par 0050 “charger 190 (standard charger) for supplying an output voltage of about 4.2 V”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the vehicle electrical system is designed charge the battery with a voltage from the charging terminal via the at least one of the plurality of motor phases taught by Huang to be designed to initially charge the battery with a first voltage, and then when the battery is determined to be initially charged, charge the battery with a second voltage, and where the second voltage is greater than the first voltage taught by Kim for the purpose of having a stable and faster charge (Refer to Par 0007) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 5, Huang teaches:
wherein the switching device has switches for the plurality of charging inputs of the transmission terminal of the vehicle electrical system for a charging device for the vehicle electrical system.   (Par 0059 “The electronic Ql, Q2, Q3, Q4, Q5,Q6 switches and are connect by turns under the control of the driving circuit unit, thereby enabling the high voltage direct current to pass through the electronic switches and to charge the high voltage battery.”)

  Regarding claim 11, Huang teaches:
 (Fig 3, Fig 7 Switch box, connector and socket)

Regarding claim 17, the combined teachings of Huang and Kim teach:
The first voltage and the second voltage as noted above.
the combined teachings of Huang and Kim do not teach:
wherein the first voltage on the battery is 230 V and the second voltage on the battery is 400 V, or 
the first voltage on the battery is 170 V and the second voltage on the battery is 340 V.
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second voltage taught by the combined teachings of Huang and Kim to have the first voltage on the battery is 230 V and the second voltage on the battery is 400 V, or the first voltage on the battery is 170 V and the second voltage on the battery is 340 V since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

  Regarding claim 18, Huang teaches:
wherein the at least one of a plurality of charging inputs is at least one of a single-phase AC transmission terminal and a three-phase transmission terminal. (Fig 3 AC charging station three phases)

Regarding claim 19, Huang teaches:
wherein a switching device is in each case either a mechanical switch, contactor, or a semiconductor switch, or a hybrid switch consisting of a mechanical switch and a semiconductor switch.   (Par 0024 “The three-phase switch control box comprises six IGBTs, and every two IGBTs forms a switch.”)

Claim 9-10  rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Yang et al. US 2016/0368390.

  Regarding claim 9, Huang does not explicitly teach:
wherein a switching device is arranged to connect an N conductor closer to the connector or further from the connector than an inductance in series with it.  
Yang teaches:
wherein a switching device (Fig 2 #1007, 30) is arranged to connect an N conductor (Fig 2 conductor with K7) closer to the connector (Fig 2 #20) or further from the connector than an inductance (Fig 2 #70) in series with it.  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electric system taught by Huang to be arranged to connect an N conductor taught by Yang for the purpose of providing efficient charging of a vehicle. (Refer to 0002-0005)

  Regarding claim 10, Huang does not explicitly teach:
wherein a switching device for one phase is connected between a switching device for connecting an N conductor and the connector.  
Yang teaches:
wherein a switching device for one phase is connected between a switching device for connecting an N conductor and the connector.   (Fig 2 #K7with N conductor; Par 0153 “a standard 7-core socket is used and the single-phase switch K7 is added between the N-phase and B-phase wires. When receiving the single-phase charge or discharge instruction, the control module 60 controls the single-phase switch K7 to tum on so as to connect the B-phase wire with the N-phase wire. Then, the A-phase and B-phase wires are used as the L-phase and N-phase wires respectively, and the connection plug should be a dedicated connection plug or a connection plug whose B-phase and C-phase wires are not used..”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switching device taught by Huang to have one phase is connected between a switching device for connecting an N conductor and the connector taught by Yang for the purpose of compensating for various types of sources. (Refer Par 0151)

Claims 2-3, 12  rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Klikic et al. US 2005/0036248.

Regarding claim 2, the combined teachings of Huang and Kim teach:
(Huang teaching Fig 3 inputs to AC power to motor through switching box) with the first voltage (Kim teaching first voltage as noted above in claim 1), 
Even though the combined teachings of Huang and Kim teaches:
transmission terminal that is connectable to an inner motor phase of the electrical machine to charge with the second voltage as noted above. 
the combined teachings of Huang and Kim do not explicitly teach:
then at least one of the plurality of charging inputs is a DC transmission terminal that is connectable to an inner motor phase of the electrical machine to charge with the second voltage.
Klikic teaches:
then at least one of the plurality of charging inputs is a DC transmission terminal that is connectable to charge with the second voltage. (Fig 11 #302-312; Par 0081 “an inquiry is made as to whether the AC source voltage is acceptable/adequate for startup of the UPS 12…….. then at stage 304 the UPS 12 is cold booted using the DC power source.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging inputs and the second voltage taught by the combined teachings of Huang and Kim to have then at least one of the plurality of charging inputs is a DC transmission terminal that is connectable to charge with the second voltage taught by Klikic for the purpose of protection (Refer to Par 0086)

Regarding claim 3, Huang teaches:
wherein the vehicle electrical system is designed so as, when the battery is being charged with DC voltage via at least one input of  the transmission terminal of the vehicle electrical system, to connect each switched input to the battery only via one inner motor phase of the electrical machine each.  (Fig 3; Par 0060 “The three-phase coil windings are connected to the power supply of the external three-phase alternating current by controlling the three-phase switch control box, and the external three-phase alternating current is converted into the high voltage direct current by the reverse operation control of the inverter for charging the high voltage battery”)
Huang does not explicitly teach:
being charged with DC voltage via at least one input of the transmission terminal.
Klikic teaches:
being charged with DC voltage via at least one input of  the transmission terminal (Par 0017 “the invention provides a reprogrammable uninterruptible power supply (UPS) system comprising an AC power input configured to receive AC power from a single-phase AC power source or a multi-phase AC power source, a DC power source, an output circuit including a power output, a controllable switch configured to selectively couple one of the AC power input and the DC power source to the output circuit, and a processor coupled to and configured to control the controllable switch to selectively couple one of the AC power input and the DC power source to the output circuit,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one input of  the transmission Huang to have DC voltage taught by Klikic for the purpose of protection (Refer to Par 0086)

Regarding claim 12, Huang teaches:
wherein the plurality of charging inputs include an AC transmission terminal of the vehicle electrical system are arranged in a connector of the vehicle electrical system, in a connector pluggable into a charging station.  (Fig 3)
Huang does not explicitly teach:
wherein the plurality of charging inputs include an AC transmission terminal of the vehicle electrical system and the plurality of charging inputs include a DC transmission terminal.
Klikic teaches:
wherein the plurality of charging inputs include an AC transmission terminal of the vehicle electrical system and the plurality of charging inputs include a DC transmission terminal (Par 0017 “the invention provides a reprogrammable uninterruptible power supply (UPS) system comprising an AC power input configured to receive AC power from a single-phase AC power source or a multi-phase AC power source, a DC power source, an output circuit including a power output, a controllable switch configured to selectively couple one of the AC power input and the DC power source to the output circuit, and a processor coupled to and configured to control the controllable switch to selectively couple one of the AC power input and the DC power source to the output circuit,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging inputs taught by Huang to have Klikic for the purpose of protection (Refer to Par 0086)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 and further in view of Zaki US 2016/0121740.

Regarding claim 4, Huang teaches:
wherein the vehicle electrical system is designed to initially charge the battery with the voltage by virtue of one phase terminal the transmission terminal of the vehicle electrical system being connected to the battery via one of the phases of the electrical machine and via the inverter by a controlled switching device, (Fig 3;Par 0056 “The external three-phase alternating current passes through the three-phase coil windings of the motor, which are utilized as charging inductors, then enters the inverter, and converted into the high voltage direct current to charge the high voltage battery by a reverse operation control of the inverter.”)
wherein the vehicle electrical system is designed to thereby connect terminals of the transmission terminal of the vehicle electrical system to the battery via three inner motor phases of the electrical machine and via the inverter, in order to charge the battery with the voltage (power each phase goes through switching, motor and inverter to charge the battery; Fig 3; Par 0056).  
Huang does not explicitly teach:
wherein the vehicle electrical system is designed to initially charge the battery with the first voltage, and 

the second voltage is higher than the first voltage.
Kim teaches:
wherein the vehicle electrical system is designed to initially charge the battery with the first voltage (Fig 10 battery is charged initially in the pre-charge period with a charger voltage , wherein when battery is charged with voltage from charger #190 creates a first voltage through Fig 1 #130 and Fig 5 #130), and 
designed to thereby connect terminals, in order to charge the battery with the second voltage (Fig 10 and Fig 1 from charger #190 through #140 and Fig 6 #140, Fig 9 S31-S36),
the second voltage is higher than the first voltage (the initial charge of the battery through the resistor will create a voltage drop making the voltage to charge the battery lesser than the second voltage. Fig 5 #130 and Fig 6 #140; Par 0036 “The pre-charge unit 130 is connected between the battery cell 110 and the charger 190 and decreases a voltage from the charger 190 to pre-charge the battery cell 110.” Par 0050 “charger 190 (standard charger) for supplying an output voltage of about 4.2 V”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify:
1. wherein the vehicle electrical system is designed to initially charge the battery with the voltage by virtue of one phase terminal the transmission terminal of the vehicle electrical system being connected to the battery via one of the phases of the electrical machine and via the inverter by a controlled switching device and 

taught by Huang to be designed to initially charge the battery with the first voltage, to charge the battery with the second voltage and wherein second voltage is higher than the first voltage taught by Kim for the purpose of having a stable and faster charge (Refer to Par 0007) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)
Even though the combined teachings of Huang and Kim teach:
wherein the vehicle electrical system is designed to initially charge the battery with the first voltage by virtue of only one phase terminal the transmission terminal of the vehicle electrical system being connected to the battery via one of the phases of the electrical machine and via the inverter by a controlled switching device as noted above, 
The combined teachings of Huang and Kim do not teach:
The vehicle electrical system being connected to the battery via only one of the phases of the electrical machine.
Zaki teaches:
The vehicle electrical system (Fig 1 and Fig 2 #1) being connected to the battery (Fig 1 #6 Fig 2 #16) via only one of the phases.  (Par 0025 “When the charging device 1 is connected to electric power, i.e. in particular to a power grid, which provides only a single-phase AC voltage, the charging device 1 can still be used for charging the energy store,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the vehicle electrical system being connected to the battery via one of the phases of the electrical machine taught by the combined teachings of Huang and Kim to be connected to the battery via only one of the phases taught by Zaki for the purpose of being with for multi-phase to single phase inputs. (Refer to Par 0003).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Klikic et al. US 2005/0036248.

  Regarding claim 6, Huang teaches:
wherein the switching device has one or more switches for one each of the plurality of charging inputs includes a transmission terminal of the vehicle electrical system, for connection to a charging device for the vehicle electrical system, for connecting these plurality of charging inputs to one inner motor phase of the electrical machine each.   (Fig 3 Switch control box to motor)
Huang does not explicitly teach:
the plurality of charging inputs includes a DC transmission terminal.
Klikic teaches:
(Par 0017 “the invention provides a reprogrammable uninterruptible power supply (UPS) system comprising an AC power input configured to receive AC power from a single-phase AC power source or a multi-phase AC power source, a DC power source, an output circuit including a power output, a controllable switch configured to selectively couple one of the AC power input and the DC power source to the output circuit, and a processor coupled to and configured to control the controllable switch to selectively couple one of the AC power input and the DC power source to the output circuit,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify of the plurality of charging inputs taught by Huang to have DC transmission terminal taught by Klikic for the purpose of protection. (Refer to Par 00086)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Anwar et al. US 2010/0013438.

  Regarding claim 7, Huang teaches:
wherein the switching device has switches connected to the electrical machine for at least one connection and phases of the electrical machine to change over from a traction mode to a charging mode. (Par 0063 “To make the switch of the inverter between the driving mode and the charging mode much”; Par 0065 “The mechanical switches JK are disconnected by controlling the three-phase switch control box, so that the other ends of the coil windings are respectively connected to the input connector, and the external three-phase alternating current passes through the coil windings of the motor and enters the inverter.”)
Huang does not explicitly teach:
wherein the switching device has switches connected to the electrical machine for at least one of a star delta connection and shorting phases of the electrical machine to change over from a traction mode to a charging mode.  
Anwar teaches:
wherein the switching device has switches connected to the electrical machine, for a star delta connection and for shorting phases of the electrical machine to change over from a traction mode to a charging mode.  (Fig 3 #304 star; Par 0062 “the second ends of windings
314, 315, 316 are disconnected from junction box 312, and are interconnected to form the neutral point 305.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify electric machine taught by Huang to have at least one of a star delta connection and shorting phases taught by Anwar for the purpose of reducing overall costs. (Refer to Par 0004)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Zeng et al. US 2016/0137075 and Anwar et al. US 2010/0013438.

Regarding claim 8, Huang teaches:
(Fig 3 with switch box and inverter switching within vehicle), either between at least one of the electrical machine in the vehicle electrical system and a connector of the vehicle electrical system or between the electrical machine and the inverter.   (Fig 3 switch box between connector a and motor)
	Huang does not teach:
either between at least one of the electrical machine and an EMC filter in the vehicle electrical system and a connector of the vehicle electrical system
Zeng teaches:
all the switches of the switching device (Fig 2 #K9, K8) are either between the electrical machine (Fig 2 #M) and an EMC filter (Fig 2 #90) in the vehicle electrical system and/or a connector of the vehicle electrical system or between the electrical machine and the inverter.
 	Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switches taught by Huang to have EMC filter taught by Zeng for the purpose of filtering power and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Huang does not explicitly teach:
all the switches of the switching device for at least one of a star delta connection.
Anwar teaches:
all the switches of the switching device for at least one of a star delta connection.
(Fig 3 #304 star; Par 0062 “the second ends of windings 314, 315, 316 are disconnected from junction box 312, and are interconnected to form the neutral point 305.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify switching taught by Huang to be for at least one of a star delta connection taught by Anwar for the purpose of reducing overall costs. (Refer to Par 0004)

Claim 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Klikic et al. US 2011/0043042 and Nonobe et al. US 5,929,594.

 	 Regarding claim 13, the combined teachings of Huang and Kim do not explicitly teach:
deciding whether single-phase or three-phase charging is required.
Klikic teaches:
deciding whether single-phase or three-phase charging is required. (Fig 4 #72)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging required taught by the combined teachings of Huang and Kim to have deciding whether single-phase or three-phase charging taught by Klikic for the purpose of having a stable, reliable and continuous supply of power. (Refer to Par 0007)
 even though Klikic of the combined teachings of Huang, Kim and Klikic teach:
wherein the controller is designed to automatically take measurements (Fig 4 #76-80) as a basis for deciding whether single-phase or three-phase charging is required (Fig 4 #72).  
The combined teachings of Huang, Kim and Klikic do not explicitly teach:
to automatically take the battery store state of charge.
Nonobe teaches:
to automatically take the battery state of charge (characteristic can be a state of charge; Col 9 lines 35-40 “The voltage sensor takes advantage of this characteristic and measures the voltage, in order to detect the remaining charge of the storage battery 30.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify characteristic taught by the combined teachings of Huang, Kim and Klikic to have the battery state of charge taught by Nonobe for the purpose of Monitoring state of charge. (Refer to Col 9 lines 35-60)

  	Regarding claim 14, The combined teachings of Huang and Kim do not explicitly teach:
deciding to change over from single-phase or three-phase charging is required.
Klikic teaches:
deciding to change over from single-phase or three-phase charging is required. (Fig 4 #72)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging required taught by the combined Huang and Kim to have deciding whether single-phase or three-phase charging taught by Klikic for the purpose of having a stable, reliable and continuous supply of power. (Refer to Par 0007)
Furthermore even though Klikic of the combined teachings of Huang, Kim and Klikic teach:
wherein the controller is designed to automatically take measurements (Fig 4 #76-80) as a basis for deciding to change over from single-phase or three-phase charging is required (Fig 4 #72).  
The combined teachings of Huang, Kim and Klikic do not explicitly teach:
to automatically take the battery state of charge.
Nonobe teaches:
to automatically take the battery state of charge (characteristic can be a state of charge; Col 9 lines 35-40 “The voltage sensor takes advantage of this characteristic and measures the voltage, in order to detect the remaining charge of the storage battery 30.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify characteristic taught by the combined teachings of Huang, Kim and Klikic to have the battery state of charge taught by Nonobe for the purpose of Monitoring state of charge. (Refer to Col 9 lines 35-60)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Anwar et al. US 2010/0013438.

  Regarding claim 15, Huang does not explicitly teach:
wherein the battery has a voltage band for the permissible charging voltage of the battery.
Anwar teaches:
wherein the battery has an voltage band for the permissible charging voltage of the battery, (SOC corresponds to voltage change. Par 0036 “vehicle 100 maybe programmed not to switch to the power processing mode when the SOC of the battery is below a first threshold…….. automatically to switch from the power processing mode to the charging mode when the SOC of the battery is below a second threshold)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging voltage of the battery taught by Huang to have and voltage band taught by Anwar for the purpose of completion of charging. 
The combination of Huang and Anwar does not explicitly teach:
which voltage band is partially or mostly above the level of the lower  and/or the higher  rectified system AC voltage provided for charging when charging via the AC transmission terminal  and/or DC transmission terminal of the vehicle electrical system, 
a voltage range of from 230 V or 500 V, when the battery is discharged or partially discharged to no more than 20%, to 450 V or 800 V, 
when the battery is full or at least 80% full, 
that is to say from 230 V to 450 V or from 500 V to 800 V.
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify voltage band taught by Anwar to have In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Robins et al. US 2014/0009113.

  Regarding claim 16, Even though Huang teaches:
the battery is first charged with voltage and using at least one of a single phase via one phase of the electrical machine, which is an AC voltage.  
 (High voltage battery is charged with phases of the AC charging station. Fig 3)
Huang does not explicitly teach:
the battery is first charged with at least one of the first voltage and slowly, with a first voltage and until the voltage on the battery is higher than the rectified first or second system AC voltage.  
Kim teaches:
the battery is first charged with at least one of the first voltage and slowly, with a first voltage (Fig 10 when battery is charged with voltage from charger #190 creating a first voltage through Fig 1 #130 and Fig 5 #130), and until the voltage on the battery is higher than the rectified first or second system AC voltage.   (the initial charge of the battery through the resistor will create a voltage drop making the voltage to charge the battery lesser than the second voltage. Fig 5 #130 and Fig 6 #140; Par 0036 “The pre-charge unit 130 is connected between the battery cell 110 and the charger 190 and decreases a voltage from the charger 190 to pre-charge the battery cell 110.” Par 0050 “charger 190 (standard charger) for supplying an output voltage of about 4.2 V”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify voltage taught by Huang to have a first voltage taught by Kim for the purpose of having a stable and faster charge (Refer to Par 0007) and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combined teachings of Huang and Kim does not explicitly teach:
wherein if the battery is discharged, to a relative limit value, the battery is first charged.
Robins teaches:
wherein if the battery is discharged, to a relative limit value, the battery is first charged.
 (Par 0076 “If the charge in one or more cells falls below a predetermined low voltage threshold, the method 400 may involve, at reference numeral 408, charging the battery 106 with the mobile rapid charge generator 102 that is onboard the light vehicle.  The energy provided to charge the battery 106 may be balanced such that the cells of the battery 106 are maintained at substantially the same voltage level.  A vehicle management system 202 may automatically charge the battery 106 as specified in response to the charge falling below the predetermined threshold.”)
Huang and Kim to have if the battery is discharged, to a relative limit value, the battery is first charged taught by Robins for the purpose of preventing over discharge. (Refer to Par 0083)
Even though the combined teachings of Huang, Kim and Robins teach:
AC voltage of at least one of single-phase and the battery discharged to a relative limit value.
the combined teachings of Huang, Kim and Robins do not teach:
an AC voltage of at least one of no more than 156 V or 360 V single-phase and a relative limit value of less than approximately 20% or 25% of the maximum.
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the AC Voltage and the relative limit value taught by the combined teachings of Huang, Kim and Robins to have v AC voltage of at least one of no more than 156 V or 360 V single-phase and  a relative limit value of less than approximately 20% or 25% of the maximum since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2016/014472 ion view of Kim US 2012/0007547 as applied to claim 1 above, and further in view of Sadano et al. US 2015/0137755.

 	Regarding claim 20, Huang teaches:
wherein an AC transmission terminal of the vehicle electrical system are connectable via at least one switching device.   (Fig 3)
Huang does not explicitly teach:
wherein both an AC transmission terminal of the vehicle electrical system and a DC transmission terminal are connectable via at least one switching device.  
Sadano teaches:
a DC transmission terminal (Fig 2 #52) are connectable via at least one switching device (Fig 1 #84 p,n)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify an AC transmission terminal of the vehicle electrical system taught by Huang to have and a DC transmission terminal taught by Sadano for the purpose of having quick charging utility. (Refer to Par 0006)

Regarding claim 21, Hung does not explicitly teach:
Wherein the connector ensures that charging is effected only either via the AC transmission terminal or via the DC transmission terminal.  
Sadano teaches:
Wherein the connector ensures that charging is effected only either via the AC transmission terminal or via the DC transmission terminal. (Fig 1 and 2 #26, 132 of 14 and 142 of 16)
Huang to have the connector taught by Sadano for the purpose of having quick charging utility. (Refer to Par 0006)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859